— Appeal by the defendant from a judgment of the County Court, Orange County (Cowhey, J.), rendered September 25, 1981, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The trial court did not abuse its discretion when it permitted the victim’s children to testify that they had witnessed incidents in which the defendant threatened and menaced their mother in the months before her murder. Evidence of such conduct by the defendant was relevant to prove his motive and intent (see, People v Ventimiglia, 52 NY2d 350; People v Molineux, 168 NY 264; People v Connally, 105 AD2d 797; see also, People v Jones, 99 NY 667). Due to the circumstantial nature of the evidence, proof of motive assumed great importance (see, People v Moore, 42 NY2d 421, cert denied 434 US 987). Thompson, J. P., Rubin, Eiber and Spatt, JJ., concur.